IN THE SUPREME COURT OF THE STATE OF DELAWARE

RAY LLOYD,                         §
                                   §   No. 361, 2016
      Defendant Below,             §
      Appellant,                   §   Court Below—Court of Common Pleas
                                   §   of the State of Delaware
      v.                           §
                                   §   Cr. ID No. 1505001567
STATE OF DELAWARE,                 §
                                   §
      Plaintiff Below,             §
      Appellee.                    §

                         Submitted: September 2, 2016
                          Decided: September 8, 2016
                          Corrected: September 28, 2016

                                   ORDER

      This 28th day of September 2016, it appears to the Court that, on August 9,

2016, the Senior Court Clerk issued a notice directing the appellant to show cause

why this appeal should not be dismissed for this Court’s lack of jurisdiction to

consider an appeal directly from the Court of Common Pleas. The appellant has

not responded to the notice to show cause within the required ten-day period and

therefore dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                             Justice